DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, the claims recite the first and third baffles are joined end-to-end. There is no support in the written description or drawings that show or disclose the first and third baffles being joined end-to-end without an intervening second baffle. As best understood or second and third baffles joined end-to-end and will be interpreted as such. The disclosure of the applicant clearly shows the baffle stacked in sequential order and therefore there is no support for the first and third baffles being joined end-to-end. 
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson, US Patent No. 8,100,224.

Regarding claim 2, Olson further discloses said first and second angular positions are different from one another (shown in figures 2 and 6b)
Regarding claim 3, Olson further discloses a hole (hole extending through 605 as in figure 6b for example) extending radially through said second funnel at a third angular position different from said second angular position (shown in figure 6b).

Regarding claim 6, Olson further discloses said first and second baffles are substantially identically shaped and dimensioned (figures 6a and 7 show identically shaped baffles)
Regarding claim 7, Olson discloses a third baffle (Olson shows 5 baffles in figure 7, third baffle is middle baffle) comprising a third funnel structure (shown in figure 6b for example); wherein said third baffle is joined end-to-end to said first baffle (the third baffle is joined end-to-end with the second baffle as shown in figure 7. Alternatively, the first and second baffles are also joined end-to-end in figure 7); and, wherein said circumferential flange is located at an axial position aligned with an overlap joint between said third baffle and said first baffle (the circumferential flange 210 of the baffles is aligned with the overlap joint of the adjacent baffle as best shown in figures 6a and 7).
Regarding claim 8, Olson further discloses a periphery of said circumferential flange contacts an inner surface of said first funnel structure (as shown in figure 6a, the circumferential flange contacts the inner surface of funnel structure portion 605).
Regarding claim 10, Olson further said third baffle comprising a distal extent; and, said proximal end being located proximal to an axial position of said distal extent (proximal and distal ends of the third baffle are clearly shown in figure 7).  
Regarding claim 12, Olson further discloses said second funnel structure further comprises: a skirt (205); and, a tubular spacer (605) comprising a proximal lip contacting said skirt and a distal lip contacting said second baffle (shown in figure 6a clearly).

Regarding claim 14, Olson discloses a firearm suppressor (700) for dissipating energy from discharge gasses as a result of a discharge by a firearm, said suppressor comprises: a first baffle (rearmost baffle 600 of figure 7 for example); a second baffle (second baffle 600 next to rearmost baffle in figure 7); a third baffle (middle baffle 600 of figure 7); wherein said first, 
Regarding claim 21, the suppressor of Olson as articulated in the rejection of claims 1-3 above, render the method steps obvious since such would have been an obvious manner of using the suppressor of Olson.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson.
Regarding claim 5, Olson discloses the claimed invention except for the first angular position is about 180 degrees separated from said second angular position; and wherein said In re Japiske, 86 USPQ 70. Rearranging the ports would have been a matter of obviousness because doing so would have yielded predictable results such as change in flow characteristics, noise suppression, projectile performance, etc.  


Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15-20 appear to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641